Citation Nr: 0014813	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  90-29 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to the service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952, and from August 1954 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1989 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a claim of entitlement to 
a TDIU.  The Board denied the benefit sought on appeal in a 
July 1994 decision, which the veteran appealed to the United 
States Court of Veterans Appeals (known as the United States 
Court of Appeals for Veterans Claims since March 1999, 
hereinafter referred to as "the Court").  In a September 
1995 Memorandum Decision, the Court vacated and remanded the 
Board's July 1994 decision, and the Board then remanded this 
issue in July 1999 for additional development consistent with 
the Court's Memorandum Decision.  The requested development 
has been accomplished, and the matter is now back at the 
Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran has a general equivalency diploma, primary 
work experience as a plumber, and he has indicated that he 
last worked in November 1988.

3.  The veteran's combined disability evaluation of 10 
percent does not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

4.  The evidence in the file does not show that the veteran's 
service-connected conditions are of such severity as to 
preclude substantially gainful employment.




CONCLUSION OF LAW

The schedular criteria for assignment of a total disability 
rating based on individual unemployability have not been met, 
and there is no evidence in the file to warrant referral of 
the claim of entitlement to a total rating based on 
individual unemployability for further consideration on an 
extra-schedular basis.  38 C.F.R. §§ 3.340 and 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that the first responsibility of every 
claimant is to present a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim for an increased disability 
rating is well grounded if the claimant alleges that a 
service-connected condition has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In the present case, 
the record contains multiple statements from the veteran 
asserting that he cannot work because of his service-
connected disabilities.  These statements constitute a well-
grounded claim for a total rating for compensation purposes 
based on individual unemployability.  See, in this regard, 
Stanton v. Brown, 5 Vet. App. 563, 570 (1993) (where 
appellant stated that he could no longer seek or maintain 
employment in letters and testimony prior to the Board 
decision, he presented a well-grounded claim for a total 
disability rating under section 4.16(b)).

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a) (1999).  However, if there is only one 
such disability, it shall be ratable at 60 percent or more, 
and, if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).  

With regard to claims for a TDIU, the Court has stated the 
following: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

In his May 1993 application for total unemployability (VA 
Form 21-8940), the veteran indicated that he earned a general 
equivalency diploma (GED), that his primary work experience 
was as a plumber and doing building maintenance, that he last 
worked in November 1988, that he had to leave his last job 
because of his disabilities, and that he did 60 to 70 job 
searches between 1989 and 1991, with no success.

The veteran is service-connected for residuals of a fracture 
of the right fifth finger, and bilateral hearing loss, both 
currently evaluated as zero percent disabling.  A combined 
rating of 10 percent was granted by the Board in a July 1999 
decision, pursuant to the provisions of 38 C.F.R. § 3.324 
(which provides for such a rating when a veteran has two or 
more separate permanent service-connected disabilities that 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4), and after 
resolution of reasonable doubt in favor of the veteran.  This 
grant was implemented by the RO in a July 1999 rating 
decision.  Therefore, since the combined disability rating is 
10 percent, the veteran does not meet the schedular criteria 
for a grant of a total rating under 38 C.F.R. § 4.16(a).

Notwithstanding the above, it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (1999).  Rating boards should refer to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities but 
who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b) (1999).

A review of the file also reveals that the RO did not refer 
this case for extra-schedular consideration, after 
determining that the case did not present such an exceptional 
unusual disability picture as to warrant such referral.  
(See, in this regard, the Supplemental Statements of the Case 
that were issued in August 1993 and November 1999.)  The 
Board will now discuss, in the remaining portion of this 
decision, the pertinent evidence in the record, in order to 
determine whether the RO's finding that this particular case 
does not warrant extra-schedular consideration was 
appropriate.

A July 1988 VA hospitalization report reveals a 13-day 
admission for an arch and right upper extremity arteriogram, 
that was prompted by complaints of a two-week history of cool 
right fourth and fifth fingertips, and a purplish, cyanotic 
fifth fingertip, with hypersensitivity to touch and heat.  
According to this medical record, the veteran had a medical 
history of hypertension, adult-onset diabetes mellitus (AODM) 
and polycythemia vera since 1971.  (The Court has defined 
"polycythemia" as an increase of red blood cells.  See, 
Best v. Brown, 10 Vet. App. 322, 323 (1997).)  It was also 
noted that he had had his fifth "DIP" (distal 
interphalangeal) joint fused in 1960 after trauma, that he 
had recently suffered superficial burns to the fifth finger, 
and that he used a "handstamper" twice a day at work 
"resulting in minor soft tissue trauma to the right palm."   
Studies conducted during this admission revealed occlusion of 
the right ulnar artery just proximal to its anastomosis with 
the superficial palmar arch, and occlusion of the digital 
arteries of the right fifth finger about the level of the mid 
portion of the middle phalanx of that finger.

A February 1989 VA hospitalization report reveals a one-week 
admission for an exploration of the right wrist, with 
resection of the right ulnar artery and saphenous vein 
interposition vascular bypass from the distal right ulnar 
artery to the right superficial palmar arch.  According to 
this document, the veteran's history "began in June of 1988 
when he experienced a cyanotic discoloration of the fifth 
finger tip and fourth finger following trauma."  The 
physical examination this time revealed a well developed, 
well nourished individual in no acute distress, who had a 
decreased sensation in the tips of the fourth and fifth 
fingers, evidence of right ulnar artery occlusion, and a 
mallet-finger deformity of the fifth finger.  He had been 
advised earlier to undergo vascular bypass of the artery, but 
due to the improvement of his symptoms, he had been sent home 
at that time, and now he was back for vascular bypass of the 
thrombotic segment.

According to a January 1990 private medical record, the 
veteran had a long history of problems with his right hand, 
was "originally ... injured at work back in June of 1988," 
and described his work as "one requiring constant hitting 
against things with his hypothenar eminence of his right 
hand."  This record indicates that VA had diagnosed 
occlusion of his ulnar artery in the hypothenar area, and 
that a saphenous vein graft of the right ulnar artery was 
done in February 1989.  The initial impression was listed as 
status post ulnar artery occlusion, with vein bypass, rule 
out carpal tunnel syndrome, and it is noted that, in an entry 
dated 13 days later, it was indicated that the nerve 
conduction studies "came back positive for a borderline 
carpal tunnel [syndrome]." 

The record shows that the veteran was found to be disabled, 
for Social Security Administration (SSA) purposes, in April 
1993, effective from November 1988.  According to a copy of 
this decision, the veteran alleged disability due to a 
dominant right hand impairment, diabetes, hearing loss, 
hypertension, photophobia and other visual problems, and poor 
circulation of the legs.  As early as July 1988, the 
subscribing SSA administrative law judge noted, the veteran 
had been examined by VA with a history of hypertension and 
poor circulation in the right upper extremity.  Subsequent 
medical records had revealed that the veteran also suffered 
from AODM, as well as polycythemia vera, and that he had 
undergone exploration of the right wrist in February 1989, 
with resection of the right ulnar artery and saphenous vein 
interposition vascular bypass from the distal right ulnar 
artery to the right superficial palmar arch.  A specialist in 
hand surgery had indicated in January 1990 that the veteran 
had borderline carpal tunnel syndrome, for which he was 
undergoing cortisone injections, and that, in his opinion, 
the veteran was not going to be able to again perform his 
"previous kind of work," as his permanent restrictions were 
going to be no lifting more than 10 pounds, no repetitive use 
of the right hand, and no climbing, and the veteran could not 
use his right upper extremity for even simple grasping, 
pushing or pulling movement, or fine manipulation.

In the SSA decision, it was also noted that the above opinion 
was corroborated by another physician who examined the 
veteran in July 1991, "for hypertension and diabetes," at 
which time the veteran had reportedly been advised to apply 
for SSA disability benefits.  The opinion was also 
corroborated by yet another physician, this time from VA, who 
reported a scar in the palmar aspect of the right hand and 
wrist, with moderate pain on pressure when doing range of 
motion exercises, asymptomatic "Dupuytren's" of the third 
and fourth fingers on the right hand, reduced grip strength, 
and moderately impaired fine and gross dexterities.  
Additionally, it was noted that a treating physician had 
indicated in July 1992 that the veteran had hypertension, 
diabetes mellitus, polycythemia vera, arterial transplant of 
the right hand, and collapse of the T12 vertebra, and that 
the collapse placed the veteran, an individual with a work 
history of manual labor, in a "real poor prognosis for job 
retraining."

In view of the above, the subscriber of the April 1993 SSA 
decision concluded the following:

When taking into consideration that it 
has been determined that the claimant 
does not retain a residual functional 
capacity to a full range of sedentary 
work, it is apparent that he would be 
unable to perform his past relevant work 
as a plumber, working maintenance 
supervisor, plumber's helper, or building 
maintenance person.  It is further 
concluded that although his past relevant 
work as a working maintenance supervisor 
and plumber was semi-skilled to skilled, 
these skills would not be transferable 
within his residual functional capacity.  
Thus, noting that [the applicable SSA 
regulations] would direct a finding of 
"disabled" when considering exertional 
limitations alone, it is found that [the 
veteran] is disabled with an onset date 
of November 1, 1998 [cite to pertinent 
regulation omitted].

In addition to the above pertinent evidence, the record 
contains the reports of two VA hand, thumb, and fingers 
examinations that the veteran underwent in May 1996 and 
November 1997, in connection with his claim for a compensable 
rating for the service-connected residuals of a right fifth 
finger fracture.  In essence, the subscriber of the report of 
the May 1996 examination found that the veteran had a 
decreased ability to work with his hands, secondary to pain, 
paresthesias and somewhat decreased strength, but clarified 
that "the development of this is directly related to his 
previous employment which involved repetitive impaction with 
the heel of his hand."  Also, according to the report of the 
November 1997 VA medical examination, the veteran said that 
he re-injured his right fifth finger after service in 1976, 
and that he had had pain in that finger ever since, and the 
examiner noted that the veteran had limited motion of the 
right fifth finger, but excellent range of motion in all of 
the remaining fingers of the hand, and that the ulnar artery 
thrombosis of 1988 was not related to his military service.  
All this recent medical evidence led the Board to conclude in 
its July 1999 decision that the criteria for a compensable 
evaluation for the service-connected disability of the right 
fifth finger were not met.

The veteran also underwent a VA audio examination in May 
1996, and the Board denied his appeal of a claim for a 
compensable rating for the service-connected bilateral 
hearing loss in the July 1999 decision, based on the results 
of that examination, which had revealed normal hearing 
through 2000 Hertz, dropping to moderately severe to severe 
sensorineural hearing loss with a slight recovery at 6000 and 
8000, bilaterally, and excellent word recognition scores in 
both ears.

As noted earlier, the Board resolved reasonable doubt in 
favor of the veteran in the July 1999 decision, and granted a 
10 percent combined rating, pursuant to the provisions of 
38 C.F.R. § 3.324 (1999).

As noted above, the veteran has been found to be disabled for 
SSA purposes, effective from November 1988, when he 
reportedly became unemployable due to a variety of physical 
disabilities, particularly a collapsed T12 vertebra, which is 
not service-connected, and what was referred to collectively 
as a "dominant right hand impairment," which has been shown 
to include the service-connected residuals of a right fifth 
finger fracture and other nonservice-connected medical 
conditions, including a carpal tunnel syndrome and ulnar 
artery thrombosis.  It is not objectively shown in the record 
that the veteran is unemployable solely due to his service-
connected disabilities, as he maintains, because, even 
accepting the proposition that both service-connected 
disabilities in effect adversely affect the veteran's 
employability (a proposition that is already being accounted 
for by the 10 percent rating that was assigned under 
§ 3.324), the severity of each disability has not been shown 
to even warrant a compensable rating.  Additionally, it has 
not been shown that the veteran currently receives treatment 
for any of his service-connected disabilities, nor, as it 
would logically follow, has either disability been shown to 
be so disabling as to require any specialized treatment or 
hospitalization. 

Again, it is conceded that the service-connected residuals of 
a right fifth finger fracture affect, to a degree, the 
veteran's employability in his primary field of work.  
However, there is no evidence of record that the veteran is 
unable to perform other type of substantially gainful, 
"semi-skilled" occupations.  In other words, there is no 
probative evidence in the record showing that any of the 
veteran's service-connected conditions are of such severity 
as to, in combination, preclude gainful employment.  In this 
regard, the Board notes that, in Van Hoose, the Court said 
the following: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In the present case, as in 
Van Hoose, there is simply no evidence in the record of 
unusual or exceptional circumstances as to warrant referral 
for extra-schedular consideration of a total disability 
rating based on the veteran's service-connected disabilities.  
The fact that the service-connected disabilities have an 
adverse effect on the veteran's industrial capabilities does 
not mean that he is totally occupationally disabled.  The 
preponderance of the evidence is, thus, against finding that 
the veteran's service-connected disabilities alone make him 
unemployable.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned 10 percent combined disability evaluation, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim that he is precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disabilities, or that he is incapable of 
performing the physical and mental acts required by 
employment due solely to his service-connected disabilities, 
even when his disabilities are assessed in the context of 
additional factors such as his occupational background and 
level of education.  A total disability rating for 
compensation purposes based on individual unemployability is 
therefore not warranted. 


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

